United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 3, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60508
                         Summary Calendar



DWRIGHT BRIDGES,

                                    Plaintiff-Appellant,

versus

JOHN LEE, Investigator, in his official capacity; ETHEL CARLIZE,
Disciplinary Chairperson, in her official capacity;
MICHAEL WILSON, Superintendent, in his official capacity;
CHRISTOPHER EPPS, Commissioner, in his official capacity,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:04-CV-108-MD
                      --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Dwright Bridges, Mississippi inmate #34782, proceeding

pro se, moves for leave to proceed in forma pauperis (“IFP”) in

an appeal of the district court’s final judgment that dismissed

his 42 U.S.C. § 1983 complaint.   Bridges’ IFP motion is a

challenge to the district court’s certification that his appeal

is not taken in good faith.   Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60508
                                 -2-

     Bridges asserts that the defendants did not comply with the

institution’s rules and policies during his disciplinary

proceedings.   Bridges contends that the disciplinary report

omitted the correct date, location, and time of the offense and

did not include the names of the witnesses to the offense.      For

the first time on appeal, Bridges contends that he did not

receive notice twenty-four hours in advance of the disciplinary

hearing and that he was found guilty of conduct that does not

constitute a violation of prison policy.   He asserts that the

rules of the Mississippi Department of Corrections do not

prohibit inmates from having identical telephone numbers on their

telephone call lists and do not prohibit disclosure of a pin

number to another inmate.   He argues that he was entitled to

conduct discovery prior to dismissal of his complaint.

     The protections afforded by the Due Process Clause do not

extend to “every change in the conditions of confinement” which

adversely affects prisoners.   Madison v. Parker, 104 F.3d 765,

767 (5th Cir. 1997).   The loss of good time credits as a result

of prison disciplinary proceedings may implicate protected

liberty concerns and may entitle an inmate to the procedural

safeguards set forth in Wolff v. McDonnell, 418 U.S. 539, 556,

564-66 (1974).   See Sandin v. Conner, 515 U.S. 472, 484 (1995);

Hudson v. Johnson, 242 F.3d 534, 536 (5th Cir. 2001); Murphy v.

Collins, 26 F.3d 541, 543 & n.5 (5th Cir. 1994).
                           No. 04-60508
                                -3-

     Bridges, however, did not allege a loss of good time, and

the record does not demonstrate that he was deprived of good time

credit.   Bridges’ claim concerning the loss of commissary

privileges does not implicate concerns that are protected by the

Due Process Clause.   See Sandin, 515 U.S. at 486; Malchi v.

Thaler, 211 F.3d 953, 958 (5th Cir. 2000).    Moreover, even if a

protected liberty interest was implicated during Bridges’

disciplinary proceedings, his claims for damages and removal of

the violation from his prison record based on a violation of his

due process rights are not cognizable under 42 U.S.C. § 1983.

See Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994).

     Bridges has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.     He

has not shown that he will present a nonfrivolous issue on

appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed IFP is DENIED and

the appeal is DISMISSED as frivolous.     Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Bridges’ complaint for failure to state a claim

count as strikes under the Prison Litigation Reform Act.

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).      Bridges

is CAUTIONED that if he accumulates three “strikes” under

28 U.S.C. § 1915(g), he will not be able to proceed IFP in any
                           No. 04-60508
                                -4-

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.